Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, filed on 03/21/2022, with respect to 35 U.S.C. § 102 and § 103 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 20180336490 A1) in view of Savova et al. (US 20210056458 A1) and further in view of Deng et al. (“An improved deep neural network model for job matching”)
Regarding Claim 1
Gao teaches 
while processing a set of training data using one or more machine learning techniques: ([0031] “The embedding module 230 applies machine learning techniques to generate an embedding representation 235 that includes embedding vectors (latent vectors) that describes the entities in latent space.”)
learning an embedding for each segment of a plurality of source entity segments, and ([0031] “The embedding module 230 applies machine learning techniques to generate an embedding representation 235 that includes embedding vectors (latent vectors) that describes the entities in latent space. As used herein, latent space is a vector space where each dimension or axis of the vector space is a latent or inferred characteristic of the objects in the space.”)
training a neural network; ([0038] “The recommendation module 240 trains a recommendation model 245 based on historical content item impressions to users of the social networking system.”)
in response to receiving a content request: ([0023] “the content request”)
identifying a source entity that is associated with the content request, ([0023] “Targeting criteria included in a content item request specify one or more characteristics of users eligible to be presented with the content item.”; “users” reads on “source entity”)
identifying a source embedding for the source entity, ([0031] “The embedding module 230 applies machine learning techniques to generate an embedding representation 235 that includes embedding vectors (latent vectors) that describes the entities in latent space. … The embedding representation 235 includes embedding vectors for users (user vectors).”; “users” reads on “source entity”)
identifying a particular segment with which the source entity is associated, ([0016] “Examples of information stored in a user profile include biographic, demographic, and other types of descriptive information, such as work experience, educational history, gender, hobbies or preferences, location and the like.”; “information stored in a user profile” reads on “a particular segment” and “user” reads on “source entity”)
identifying a subset of a plurality of target entities, ([Fig. 3A][Fig. 4][0004] “…a first latent vector is determined for a content item based on a first object associated with the content item. The first latent vector is determined based on co-occurrence of interactions of a first set of users with a first set of content objects having the same object type as the first object” Examiner note: An embedding is being interpreted as a “latent or embedding” vector (inferred, not observed), holding a set of content items or objects and/or its user interactions. This embedding vector, could also be based on purchasing user history and user interactions with third-party systems.)
for each target entity in the subset: 
identifying a target embedding for said each target entity, ([0033] “The embedding representation 235 includes embedding vectors for content items of the social networking system.”)
based on the output associated with each target entity in the subset, selecting a subset of the subset ([Fig.4][0046] (“If there are other content items identified by the content selection module 250, embedding vectors are determined for each of the identified content items and a score indicative of the likelihood of the user interacting with each of the identified content items is determined. After all the content items identified by the content selection module 250 are analyzed, the content selection module 250 ranks 430 the identified content items based on the determined scores and selects 435 the top ranked content items to be provided to the user for display.” Examiner note: “top ranked content item” is being interpreted as identifying a subset derived from the subset of content items after comparing the first and second plurality of content items.)
causing data about the subset of the subset to be presented on a computing device in response to the content request; ([0046] “selects 435 the top ranked content items to be provided to the user for display.”; “display” reads on “a computing device”) 
wherein the method is performed by one or more computing devices. ([0049] “… can be executed by a computer processor for performing any or all of the steps, operations, or processes described.”)
	Gao does not distinctly disclose
identifying a segment embedding for the particular segment
	However, Savova teaches
identifying a segment embedding for the particular segment ([0003] “For example, the disclosed systems can utilize an overlap-agnostic embedding model to generate a plurality of trait embeddings from the traits corresponding to the target user.”; “trait” reads on “segment” and “traits corresponding to the target user” reads on “particular segment”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine content recommendation system of Gao with segment embedding of Savova to better identify the relationship between user and user traits thereby determining the content recommendation accurately and efficiently. (Savova [0003] “In this manner, the disclosed systems can accurately and efficiently determine persona classes corresponding to client devices and corresponding users, offline or in real-time, without requiring overlapping traits between incoming client devices/users and historical users corresponding to the persona class”)
	The combination of Gao and Savova does not appear to distinctly disclose
-a neural network comprising a plurality of branches of nodes including a source entity branch that corresponds to source entities, a segment branch that corresponds to segments, and a target entity branch that corresponds to target entities;
-inputting the source embedding and the segment embedding into a first connecting layer of the trained neural network; 
-inputting, and the target embedding and the segment embedding into a second connecting layer of the trained neural network; 
-the first connecting layer connects the source entity branch with the segment branch; 
the second connecting laver connects the segment branch with the target entity branch; by at least one output laver connected to the first connecting layer and the second connecting layer, generating output that is associated with each target entity
	However, Deng teaches
-a neural network comprising a plurality of branches of nodes including a source entity branch that corresponds to source entities, a segment branch that corresponds to segments, and a target entity branch that corresponds to target entities; ([§ IV][Figure 5] discloses that categorical feature embeddings correspond to source entity, segments and target entities and grey, white and black nodes can be considered as branches.) 

    PNG
    media_image1.png
    702
    815
    media_image1.png
    Greyscale

-inputting the source embedding and the segment embedding into a first connecting layer of the trained neural network; inputting, and the target embedding and the segment embedding into a second connecting layer of the trained neural network; ([§ IV][Figure 5] discloses that the grey embedding and white embedding are connected at the hidden layer level and white embedding and black embedding are connected at the different nodes)
-the first connecting layer connects the source entity branch with the segment branch; the second connecting laver connects the segment branch with the target entity branch; by at least one output laver connected to the first connecting layer and the second connecting layer generating output that is associated with each target entity ([§ IV][Figure 5] discloses that the grey branch and white branch are connected and white branch and black branch are connected. The outputs from both connecting layers are connected at the softmax layer.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine content recommendation system of Gao and Savova with multiple branches of Deng to achieve better performance in effectiveness and accuracy. (Deng [Abstract] “Experimental results on over 70,000 real-word online resumes show that our model outperforms shallow models, like SVM and Random Forests, in effectiveness and accuracy.”)

Regarding Claim 2
Gao, Savova and Deng teaches all of the limitations of claim 1 and Savova further teaches
wherein a subset of the plurality of source entity segments corresponds to multiple geographies, multiple languages, multiple ranges of connection counts, or multiple online activity levels. ([0061] “As an illustration, the table 301 … , a fifth column storing a geographic location … It should be noted that the table 301 can store a variety of traits corresponding to a target user and/or client device.”; “traits corresponding to a target user” reads on “source entity segments”)
	Same motivation as claim 1.



Regarding Claim 10
	Claim 10 is one or more storage media claim corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Gao teaches a computer readable storage medium ([0050] “computer readable storage medium”).

Regarding Claim 11
	Claim 11 is one or more storage media claim corresponding to the methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. Note that Gao teaches a computer readable storage medium ([0050] “computer readable storage medium”).

Regarding Claim 19
	Claim 19 is a system claim comprising one or more processors and one or more storage media corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Gao teaches a processor and a storage medium ([0050] “a processor”, “computer readable storage medium”).

Regarding Claim 20
	Claim 20 is a system claim comprising one or more processors and one or more storage media corresponding to the methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. Note that Gao teaches a processor and a storage medium ([0050] “a processor”, “computer readable storage medium”).



Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Savova in view of Deng and further in view of Baker (US 20200327455 A1).


Regarding Claim 3
Gao, Savova and Deng teaches all of the limitations of claim 1 but does not distinctly disclose
wherein the neural network comprises a plurality of branches of nodes are not fully connected
However, Baker teaches
wherein the neural network comprises a plurality of branches of nodes are not fully connected ([Fig. 5] discloses the nodes 502A, 502B and 502C are not fully connected at the upper layers.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine content recommendation system of Gao, Savova and Deng with multi branches of Baker to combine sub branches or sub networks as an ensemble thereby improving the performance of machine learning system. (Baker [0004] “In one general aspect, the present invention is directed to computer-based systems and methods that improve the performance of machine learning systems.”)

    PNG
    media_image2.png
    301
    460
    media_image2.png
    Greyscale


Regarding Claim 4
The combination of Gao, Savova, Deng and Baker teaches all of the limitations of claim 3 and Deng further teaches
wherein the source entity branch is connected to the segment branch through at least one node of the first connecting layer and the target entity branch is connected to the segment branch of nodes through at least one node of the second connecting layer. (([§ IV][Figure 5] discloses that categorical feature embeddings correspond to source entity, segments and target entities and grey, white and black nodes can be considered as branches. Figure 5 also discloses that the grey embedding branch(source entity branch) and white embedding branch(segment branch) are connected at the hidden layer level and white embedding branch(segment branch) and black embedding branch(target entity branch) are connected at the different nodes.)
    PNG
    media_image1.png
    702
    815
    media_image1.png
    Greyscale

	Same motivation as claim 1.

Regarding Claim 5
The combination of Gao, Savova, Deng and Baker teaches all of the limitations of claim 3 and Gao further teaches
prior to receiving the content request: for each source entity in a plurality of source entities,
identifying a first embedding for said each source entity and  ([0031] “The embedding module 230 applies machine learning techniques to generate an embedding representation 235 that includes embedding vectors (latent vectors) that describes the entities in latent space. As used herein, latent space is a vector space where each dimension or axis of the vector space is a latent or inferred characteristic of the objects in the space. … The embedding representation 235 includes embedding vectors for users (user vectors).”; “users” reads on “source entity”)
inserting the first embedding into the source entity branch to generate a source entity embedding for said each source entity and  ([Fig.3B][0037] “Instead, an embedding vector for a user and an embedding vector for a content item are used as inputs to a recommendation model 245.”; [Fig. 3B] discloses a user vector as a first branch node to the neural network model)
store the source entity embedding in storage; ([0016] “Each user of the online system 140 is associated with a user profile, which is stored in the user profile store 205.”; “user” reads on “the source entity”)
for each target entity in the plurality of target entities, 
identifying a second embedding for said each target entity and ([0031] “The embedding module 230 applies machine learning techniques to generate an embedding representation 235 that includes embedding vectors (latent vectors) that describes the entities in latent space. As used herein, latent space is a vector space where each dimension or axis of the vector space is a latent or inferred characteristic of the objects in the space.”; [0045] “The recommendation module 240 determines 415 a score indicative of the likelihood of the user interacting with the content item based on the determined user embedding vector and content item embedding vector.”; target entity is one of the entities in latent space. Content item embedding is an output of the embedding module.)
 inserting the second embedding into the target entity branch to generate a target entity embedding for said each target entity and ([Fig. 3B][0031] “The embedding module 230 applies machine learning techniques to generate an embedding representation 235 that includes embedding vectors (latent vectors) that describes the entities in latent space. As used herein, latent space is a vector space where each dimension or axis of the vector space is a latent or inferred characteristic of the objects in the space.” [0037] “Instead, an embedding vector for a user and an embedding vector for a content item are used as inputs to a recommendation model 245.”; [Fig. 3B] discloses a content item vector as a second branch node to the neural network model)
store the target entity embedding in the storage; ([0018] “The content store 210 stores objects that each represent various types of content.”; “content” reads on “the target entity”)
wherein identifying the source embedding for the source entity comprises 
retrieving the source embedding from the storage;  ([0016] “Each user of the online system 140 is associated with a user profile, which is stored in the user profile store 205.”; [0042] “The content selection module 250 accesses one or more of the user profile store 205, the content store 210, the action log 220, and the edge store 225 to retrieve information about the user.”; “user” reads on “source”)
wherein identifying the target embedding for each target entity in the subset comprises retrieving the target embedding from the storage ([0020] “In various embodiments, a content item includes various components capable of being identified and retrieved by the online system 140.”; “content item” reads on “target”)
	Savova further teaches
for each segment in the plurality of source entity segments, 
store the source entity segment embedding in the storage;  ([0083] “FIG. 3, the overlap-agnostic embedding model 204 can identify training user trait embeddings 414 and a persona embedding 416. For example, in some embodiments, the overlap-agnostic embedding model 204 generates a database of traits and corresponding trait embeddings.”; “database” reads on “the storage” and “trait embeddings” reads on “source entity segment embedding”)
wherein identifying the segment embedding for the particular segment comprises retrieving the segment embedding from the storage. ([0083] “The persona classification system 106 can access the database and identify trait embeddings corresponding to the training user trait set.”; “access the database” reads on “retrieving” and “trait embeddings corresponding…” reads on “ the segment embedding for the particular segment”)
-identifying an encoding for said each segment and ([0083] “The persona classification system 106 can access the database and identify trait embeddings corresponding to the training user trait set.”)
Deng further teaches
inserting the encoding into the segment branch to generate a source entity segment embedding for said each segment ([Figure 5] discloses white embedding layer(encoding)is inserted into the white branch(segment branch).)

    PNG
    media_image1.png
    702
    815
    media_image1.png
    Greyscale


Regarding Claim 12
	Claim 12 is one or more storage media claim corresponding to the methods of claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3. Note that Gao teaches a computer readable storage medium ([0050] “computer readable storage medium”).

Regarding Claim 13
	Claim 13 is one or more storage media claim corresponding to the methods of claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4. Note that Gao teaches a computer readable storage medium ([0050] “computer readable storage medium”).

Regarding Claim 14
	Claim 14 is one or more storage media claim corresponding to the methods of claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5. Note that Gao teaches a computer readable storage medium ([0050] “computer readable storage medium”).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Savova in view of Deng and further in view of Purdy et al. (US 20170262770 A1).
Regarding Claim 6
Gao, Savova and Deng teaches all of the limitations of claim 1 but does not distinctly disclose

wherein the output is input to a machine-learned model that comprises a plurality of features, one of which corresponds to neural network output from the neural network, and one or more of which corresponds to attributes of the source entity.
	However, Purdy teaches
wherein the output is input to a machine-learned model that comprises a plurality of features, one of which corresponds to neural network output from the neural network, and one or more of which corresponds to attributes of the source entity. ([Fig. 2B] discloses the output of the model becomes input to the next model and “observed … variables” can become “attributes of the source entity”)

    PNG
    media_image3.png
    523
    400
    media_image3.png
    Greyscale

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine content recommendation system of Gao, Savova and Deng with cascading neural network structure of Purdy to combine models thereby improving the accuracy of the model. (Purdy [0004] “In supervised learning, ensemble methods combine multiple, typically weak models into a combined model that performs better than any of the individual models.”; [0005] “These limitations result in limited ability of existing approaches to use these various types of contextual features of the data to improve the accuracy of the model.”)

Regarding Claim 15
	Claim 15 is one or more storage media claim corresponding to the methods of claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 6. Note that Gao teaches a computer readable storage medium ([0050] “computer readable storage medium”).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao and in view of Savova in view of Deng in view of Purdy, further in view of Peng et al. (US 20170300824 A1).

Regarding Claim 7
The combination of Gao, Savova, Deng and Purdy  teaches all of the limitations of claim 6 but does not distinctly disclose
wherein the machine-learned model is a generalized linear mixed model that comprises a global model and a plurality of random effects models.
	However, Peng teaches
wherein the machine-learned model is a generalized linear mixed model that comprises a global model and a plurality of random effects models. ([0051] “The electronic record identifier 902 may be, for example, a unique alphanumeric code identifying an insurance policy and the communication address 904 might be used to collect information about that insurance policy (e.g., a type of business, a number of employees, a history of EEOC charges, etc.). This collected information may then be divided into a values for affixed effect variables 906 and values for random effect variables 908 that are to be input to a mixed effect model.; [0062] “The model training component 1020 may be coupled to the computer processor 1014 (directly or indirectly) and may have the function of training the predictive model component 1018 based on the historical transaction data 1004 and/or information about potential insureds.”; “a fixed effect variable” reads on “global model”; “random effect variables” reads on “a plurality of random effect models”; training implies the model is the machine-learned model)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine content recommendation system of Gao, Savova, Deng and Purdy with generalized linear mixed model of Peng to combine the outcome of previous network and the source entity attributes as global and random effects model thereby achieving flexibility and effectiveness. (Peng [0006] “A technical effect of some embodiments of the invention are improved and computerized ways to provide a future performance estimation assessment tool that generates faster, more accurate future performance estimation values and allows for flexibility and effectiveness when responding to those values”)

Regarding Claim 16
	Claim 16 is one or more storage media claim corresponding to the methods of claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7. Note that Gao teaches a computer readable storage medium ([0050] “computer readable storage medium”).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao and in view of Savova in view of Purdy, in view of Deng in view of Peng, further in view of Power et al. (US 20210216560 A1).

Regarding Claim 8
The combination of Gao, Savova, Deng, Purdy and Peng teaches all of the limitations of claim 7 and Peng further teaches 
wherein each random effects model of the plurality of random effects models corresponds to a different cohort of a plurality of cohorts that includes a cohort based on [[a common academic institution or a common employer]] ([0037] “geographic metropolitan area data as a random effect predictor model input,” [0038] “As still another example, one or more record characteristic values might be associated with location or geographic data 574, such as a country, a county, a ZIP code, a state grouping, local unemployment data, local EEOC charges, local per-capita lawyer and litigation climate data, and/or local census information (e.g., the age, gender, etc. of a local population).”; “state grouping” reads on “a cohort”; [FIG. 6] also discloses “state grouping” as a cohort.)
	However, Power teaches
a cohort based on a common academic institution or a common employer ([0332] “Cohort Profile “Which groups you belong to”: explicitly (groups, school, district) and implicitly through machine learning usage pattern matching and the ranking of the content by those groups.”)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine content recommendation system of Gao, Savova, Deng, Purdy and Peng with school cohort grouping of Power to expand the grouping of random effects models thereby achieving higher accuracy for content recommendation. (Power [0267] “As such, for other instances where lesson content for a future time slot is to be determined, the user profile, adjusted by one or more machine learning engines 340, can be taken into account such that there may be a higher accuracy for future lesson content later determined by the computerised system 300 for the user.”)

Regarding Claim 17
	Claim 17 is one or more storage media claim corresponding to the methods of claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 8. Note that Gao teaches a computer readable storage medium ([0050] “computer readable storage medium”).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao and in view of Savova in view of Deng in view of Purdy, in view of Peng, further in view of Zhang et al. (“GLMix: Generalized Linear Mixed Models For Large-Scale Response Prediction”).

Regarding Claim 9
The combination of Gao, Savova, Deng Purdy and Peng teaches all of the limitations of claim 7 but does not distinctly disclose
generating a plurality of training instances to train the generalized linear mixed model; 
associating each training instance of the plurality of training instances with zero or more of the plurality of random effects models; 
wherein a first training instance in the plurality of training instances is associated with only a first random effects model of the plurality of random effects models; 
wherein a second training instance in the plurality of training instances is associated with only a second random effects model, of the plurality of random effects models, that is different than the first random effects model; 
wherein after the generalized linear mixed model is trained with the plurality of training instances, the first random effects model is trained with the first training instance and not with the second training instance and the second random effects model is trained with the second training instance and not with the first training instance.
	However, Zhang teaches
generating a plurality of training instances to train the generalized linear mixed model; ([Figure 2][§3.2.2] “We start with preparing the training data with both the feature set xn and the latest score skn, and partition them into M nodes. This is identified as Superstep 1 in Figure 2”; [§3.2.3] “With the right partitioning strategies, Skl can be made to collocate with the corresponding feature matrix Zrl, to prepare the training data for updating the random effects r, using Equation (8). This step corresponds to Superstep 4 in Figure 2.”; “partitioned training data” reads on “a plurality of training instances” )

    PNG
    media_image4.png
    229
    678
    media_image4.png
    Greyscale

associating each training instance of the plurality of training instances with zero or more of the plurality of random effects models; ([Figure 2] [§3.2.3] “With the right partitioning strategies, Skl can be made to collocate with the corresponding feature matrix Zrl, to prepare the training data for updating the random effects r, using Equation (8). This step corresponds to Superstep 4 in Figure 2.”; “partitioned training data” reads on “a plurality of training instances” )
wherein a first training instance in the plurality of training instances is associated with only a first random effects model of the plurality of random effects models; ([Figure 2] discloses each training instance is associated with each random effects model)
wherein a second training instance in the plurality of training instances is associated with only a second random effects model, of the plurality of random effects models, that is different than the first random effects model; ([Figure 2] discloses each training instance is associated with each random effects model without overlapping)
wherein after the generalized linear mixed model is trained with the plurality of training instances ([Figure 2] Step 2 disclosed the model is trained with the plurality of training instances x1, …., xn) , the first random effects model is trained with the first training instance and not with the second training instance and the second random effects model is trained with the second training instance and not with the first training instance. ([Figure 2] Step 4 and Step 5 discloses the each random effects model is trained with the different training instances Zr1, …., Zrn)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine content recommendation system of Gao, Savova, Deng, Purdy and Peng with scalable model fitting of Zhang to add more granularity to the model thereby achieving higher accuracy for recommendation for large data. (Zhang [§ 1. Introduction] “In reality, we often observe a lot of heterogeneity in the amount of data per user or item that cannot be sufficiently modeled by user/item features alone, which provides an opportunity to improve model accuracy by adding more granularity to the model.”)

Regarding Claim 18
	Claim 18 is one or more storage media claim corresponding to the methods of claim 9, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 9. Note that Gao teaches a computer readable storage medium ([0050] “computer readable storage medium”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is (571)272-8508. The examiner can normally be reached Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HUNTLEY can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG W LEE/Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129